Citation Nr: 0719971	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  05-14 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1962 to 
January 1968.  He served in Vietnam from December 1966 to 
December 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by The 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut which, in part, denied the veteran's 
claim for entitlement to service connection for PTSD.  


FINDING OF FACT

The veteran has a current diagnosis of PTSD related to in-
service combat stressors that are supported by credible 
evidence that he served in combat. 


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006). 

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal for entitlement to service connection for 
PTSD, further assistance is unnecessary to aid the veteran in 
substantiating his claim.  

Applicable laws and regulations for Service Connection Claims

In order to establish service connection for a disability, 
the evidence must show that it resulted from a disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection for 
PTSD is subject to additional requirements, however.

In order for a claim for service connection for PTSD to be 
successful, there must be: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2006).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran "engaged 
in combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993); 38 C.F.R. § 3.304(f) 
(2006).  Participation in combat, a determination that is to 
be made on a case-by-case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (1999).

If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be consistent with circumstances, 
conditions, or hardships of service.  See 38 U.S.C.A. § 
1154(b); Cohen v. Brown, at 146-47; Zarycki v. Brown, at 98; 
38 C.F.R. § 3.304(f).

If the veteran did not engage in combat with the enemy, or 
the claimed stressor is not related to combat, the veteran's 
lay testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the veteran's statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown at 98. 

Analysis

With regard to the three elements of service connection for 
PTSD, there are conflicting opinions as to whether the 
veteran has a current diagnosis of PTSD.  

The VA doctor who conducted a June 2005 PTSD screening stated 
that the veteran did not endorse feelings of intense fear, 
helplessness or horror in regard to his combat experience and 
therefore did not meet the complete criteria for PTSD.  A VA 
PTSD evaluation in July 2006 also concluded that psychometric 
findings did not support a diagnosis of PTSD.

In contrast, as recently as February 2007, treating 
physicians from the Northampton VAMC and West Haven VAMC have 
diagnosed or assessed the veteran as having chronic PTSD.  A 
July 2006 PTSD screening resulted in a conclusion that the 
veteran had chronic PTSD.

The opinions which diagnosis the chronic PTSD were based on 
examinations of the veteran and an accurate history.  They 
are at least as probative as the June 2005 and July 2006 
physician's conclusions.  Resolving reasonable doubt in the 
veteran's favor, the Board finds that a current diagnosis of 
PTSD has been established.

The PTSD diagnoses have been based on in-service combat 
stressors.  There is, therefore medial evidence linking the 
current diagnosis to in-service stressors.  Two of the three 
elements for service connection are thus satisfied.  The 
remaining question is whether there is credible supporting 
evidence of the claimed stressors, or whether the evidence 
shows that the veteran engaged in combat and thus needs no 
supporting evidence for his stressors.

The veteran's claimed stressors are combat related.  Service 
department records show that the veteran served with the 4th 
Infantry Division in Vietnam.  Service department records 
also show that during the time the veteran was in Vietnam, 
the entire 4th Infantry Division was stationed in the Central 
Highlands and engaged in heavy defensive and offensive combat 
operations.  U.S. Army Center for Military History; 
www.army.mil/CMH/books/Vietnam/Comm-El/ch5.htm.  

While the evidence is not clear cut that the veteran 
participated in combat, his statements combined with the 
history of the 4th Infantry Division weigh in favor of a 
finding that he engaged in combat as that term is currently 
defined, and that his stressors are combat related.  See 
Sizemore v. Nicholson, 18 Vet. App. 264 (2004) (holding that 
a veteran could engage in combat by simply participating in 
the firing of artillery at an enemy force).

All of the elements for the grant of service connection for 
PTSD have been satisfied.  The appeal is granted.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is granted.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


